Citation Nr: 1143411	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  10-05 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for sleep apnea. 

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Manila, the Republic of the Philippines, hence, that RO now has jurisdiction over the claim on appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. When resolving all reasonable doubt in the Veteran's favor, sleep apnea is attributable to his military service.     


CONCLUSION OF LAW

Given the benefit of the doubt to the Veteran, the criteria for service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II. Decision

In a September 2008 personal statement, via a VA Form 21-4138, the Veteran reported that during his military service, there were times when his shipmates woke him up because he was gasping, choking, and appearing as not breathing. His wife and two children also complained of his loud snoring during and after his military service in September 2008 personal statements. The Veteran contends that service connection is warranted for sleep apnea.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 1131 (West Supp. 2010). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes. See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997). A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.' Id. When the disease identity is established, there is no requirement of evidentiary showing continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim. Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Review of the Veteran's service treatment records reflects no complaints, treatment, or diagnosis of sleep apnea during service. In fact, the Veteran reported in the September 2008 statement that he did not remember being treated for this disorder during service. Nonetheless, personal statements from a shipmate and the Veteran's children, wife, brother-in-law, and neighbor document their personal observations of the Veteran's snoring, gasping, choking, and difficulty breathing while sleeping, as well as falling asleep while driving and attending social gatherings during the period of his military service. Upon discharge from service, the July 1992 separation examination report revealed no relevant abnormalities. 

After separation from service, the Veteran underwent a private sleep study test in July 2008 and was diagnosed with mild to moderate obstructive sleep apnea/hypopnea. In September 2009, the Veteran underwent a VA examination in connection with his claim on appeal. The Veteran reported that he has had loud snoring and apnea dating back to his military service, evidenced by feeling tired and fatigued when awakened, and dozing off during meetings. After separation from service, he reportedly continued to doze off while employed as a service counselor from 1994 to December 2008. Following the examination, the examiner noted the Veteran's pharynx revealed a small airway passage, neck was supple without thyromegaly, and lungs were clear. He also acknowledged the Veteran's 2008 diagnosis of sleep apnea.

The evidentiary record also includes an October 2008 personal statement from the Veteran's co-worker, since 1994, who witnessed the Veteran falling asleep during meetings and occasionally at his desk. The September 2008 personal statements from the Veteran's wife and children further note complaints of the Veteran's sleep apnea symptoms after discharge from service. In fact, his wife noted that the symptoms worsened by snoring louder and falling asleep while seated watching television and while driving. More recently, a July 2009 private treatment record notes the Veteran's sleep apnea, and VA outpatient treatment records dated January 2010 and July 2010 document his use of the continuous positive airway pressure (CPAP) machine for treatment.

The Board has carefully reviewed the evidentiary record and finds that service connection is warranted for sleep apnea.  

The Board finds the Veteran is competent to report symptoms that are within his personal knowledge, and so are the lay witnesses to report their physical observations of the Veteran's sleep habits during the period of military service. See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that the Veteran is competent to provide evidence of which he has personal knowledge that came through the use of his senses). Although the Veteran reported that he did not seek treatment during service with regard to his claim on appeal, the September 2008 and October 2008 personal statements from his wife, children, shipmates, neighbor, and brother-in-law provide credible assertions as they reportedly knew the Veteran during his period of active service and witnessed the Veteran snoring loudly, falling asleep during social events and while driving, and having difficulty breathing while sleeping. Thus, the Board concedes that such symptomatology was incurred during service.  

On the other hand, it must be noted that the Veteran and his lay witnesses are not competent to state that the Veteran's reported symptoms during service were manifestations of his post-service sleep apnea, as this assertion requires a medical opinion or objective medical evidence. 

In the September 2009 VA examination report, the examiner opined that it was not possible for him to resolve this issue without resort to mere speculation. The Court has held that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability. Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010). In this case, the examiner noted review of the claims file and acknowledged that the Veteran's 2008 diagnosis of obstructive sleep apnea could be an insidious progressive disease over a number of years and that the Veteran could have had loud snoring in service, yet that would not be the same as obstructive sleep apnea. He noted the 16-year separation between the Veteran's period of service and the 2008 diagnosis without documentation of observed apnea in the medical record or subsequent documentation by his colleagues. Furthermore, the examiner reported that the Veteran's reported periods of falling asleep on the job may well have been present, but there was no documentation that such events occurred in 1994 shortly after separation from service in 1992. As a result, the Board finds that the examiner's statement is adequate because is supported with sufficient rationale for why a nexus opinion would not be provided, yet lacks probative value due to the absence of an etiological opinion. 

Also of record are September 2008 and April 2009 private treatment statements from Dr. M. Z. that are the most probative evidence regarding the claim on appeal. In September 2008, he reported that "[a]fter discussing [the Veteran's] history at length [he] believe[d] [the Veteran] suffered from many of the symptoms of obstructive sleep apnea while [on] active duty in the Navy, [and] it [was] likely the Veteran suffered from this disease at the time." In the April 2009 statement, Dr. M. Z. further noted that the Veteran's "shipmates reported the symptoms of this disease (loud snoring and witnessed apneas) while active in the military [and] [i]n [his] medical opinion, [the Veteran] had obstructive sleep apnea while active in the military." The Veteran also reported in an April 2009 notice of disagreement, via a VA Form 9, that he showed Dr. M. Z. his service treatment records from 1972 to 1992. There is no contrary competent medical opinion of record.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. Reasonable doubt exists because the approximate balance of positive and negative evidence, either qualitatively and quantitatively, does not satisfactorily prove or disprove the claim. It is substantial doubt and one within the range of possibility as distinguished from pure speculation or remote possibility. 38 C.F.R. § 5107(b) (West Supp. 2010); Gilbert, 1 Vet. App. at 53-56.  

Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for sleep apnea.  


ORDER

Entitlement to service connection for sleep apnea is granted.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


